In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00025-CV



             IN RE CHELSEA MOREHEAD




              Original Mandamus Proceeding




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Stevens
                                      MEMORANDUM OPINION

           The underlying proceeding in this case is a modification of the parent-child relationship,

which was initiated by Real Party in Interest Zachary Morehead on December 21, 2020. In her

petition for a writ of mandamus, Relator, Chelsea Morehead, asserts that Respondent, the

Honorable LeAnn Rafferty, presiding judge of the 123rd Judicial District Court of Panola

County, abused her discretion when she entered a February 12, 2021, temporary order that, in

part, modified the parties’ agreed order’s designation of the conservator with the exclusive right

to determine their child’s residence.1 Relator asks this Court to, among other things, issue a writ

of mandamus directing the trial court to vacate the complained of portions of its February 12,

2021, temporary order.           For the reasons below, we deny Relator’s petition for a writ of

mandamus.

           Mandamus will issue “only when the mandamus record establishes (1) a clear abuse of

discretion or the violation of a duty imposed by law, and (2) the absence of a clear and adequate

remedy at law.” In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.

proceeding) (citing Cantu v. Longoria, 878 S.W.2d 131 (Tex. 1994) (per curiam) (orig.

proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding)). “It is

the relator’s burden to provide this Court with a sufficient record to establish his or her right to

mandamus relief.” Id. (citing Walker, 827 S.W.2d at 839–40; In re Pilgrim’s Pride Corp., 187
S.W.3d 197, 198–99 (Tex. App.—Texarkana 2006, orig. proceeding)); see TEX. R. APP. P. 52.3,

52.7(a).



1
    The temporary order changed the designation of the conservator from Chelsea Morehead to Zachary Morehead.
                                                         2
       Rule 52.3(j) of the Texas Rules of Appellate Procedure requires the person filing the

petition for a writ of mandamus to “certify that he or she has reviewed the petition and concluded

that every factual statement in the petition is supported by competent evidence included in the

appendix or record.” TEX. R. APP. P. 52.3(j). The petition in this case does not contain the

required certification.

       In addition, a relator must file with the petition “a certified or sworn copy of every

document that is material to the relator’s claim for relief and that was filed in any underlying

proceeding[.]” TEX. R. APP. P. 52.7(a)(1); see TEX. R. APP. P. 52.3(k)(1)(A). (“The appendix

must contain . . . a certified or sworn copy of any order complained of, or any other document

showing the matter complained of . . . .”) “Documents that are attached to a properly prepared

affidavit are sworn copies,” while documents attached to an improperly prepared affidavit are

not. In re Henderson, No. 06-15-00034-CR, 2015 WL 13522812, at *1 (Tex. App.—Texarkana

Mar. 10, 2015, orig. proceeding) (mem. op.) (citing In re Butler, 270 S.W.3d 757, 759 (Tex.

App.—Dallas 2008, orig. proceeding)). “The affidavit ‘must affirmatively show it is based on

the personal knowledge of the affiant’; the affidavit ‘is insufficient unless the statements in it are

direct and unequivocal and perjury can be assigned to them.’” Id. (citing Butler, 270 S.W.3d at

759); see In re Garrett, No. 05-20-00462-CV, 2020 WL 2552892, at *1 n.1 (Tex. App.—Dallas

May 20, 2020, orig. proceeding) (mem. op.) (an affidavit complies when it states, “under penalty

of perjury, that the affiant has personal knowledge that the copies of the documents in the

appendix are true and correct copies of the originals”). Although Relator’s appendix and the

record contain copies of orders and other documents, they are not properly certified or sworn.


                                                  3
       “Because the record in a mandamus proceeding is assembled by the parties,” we must

“strictly enforce[] the authentication requirements of rule 52 to ensure the integrity of the

mandamus record.” In re Smith, No. 05-19-00268-CV, 2019 WL 1305970, at *1 (Tex. App.—

Dallas Mar. 22, 2019, orig. proceeding) (mem. op.) (quoting In re McKinney, No. 05-14-01513-

CV, 2014 WL 7399301, at *1 (Tex. App.—Dallas Dec. 15, 2014, orig. proceeding) (mem. op.)).

On the record presented, we cannot say that Relator has established a right to the relief she has

requested. We may deny a petition for a writ of mandamus for an inadequate record alone. See

Blakeney, 254 S.W.3d at 662.

       Since Relator has not shown herself entitled to the extraordinary remedy of mandamus,

we deny the petition for a writ of mandamus.




                                                    Scott E. Stevens
                                                    Justice


Date Submitted        April 27, 2021
Date Decided          April 28, 2021




                                               4